DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 12/21/2020.

Claims 1, 11 and 20 have been amended.
Claims 3, 4, 13 and 14 are canceled.
Claims 1, 2 4-12 and 15-20 are pending in the application.

Claim Rejections - 35 USC § 101
Claim 20 was rejected under 35 U.S.C. § 101 as being directed to non-transitory subject matter.
Amendment to that effect is satisfactory. Thus the 35 U.S.C. § 101 rejection of the claim is withdrawn.
Response to Arguments
Applicant argues that:  Owens does not teach a telematics system that can 
"selectively activate, or maintain in an operative state, the Wi-Fi module when the vehicle is not in use, based at least in part on at least one predetermined vehicle condition selected from the group consisting of: an availability of an alternative communication channel; and the vehicle being coupled to an electrical power supply," as recited by independent claim 1. 

                                                                                                                                                                                                        
The Examiner respectfully disagrees. A clear interpretation of the limitation is that which states the following alternatives:  
selectively activate the Wi-Fi module when the vehicle is not in use, 
or 
maintain in an operative state the Wi-Fi module when the vehicle is not in use.
Regarding the first, “selectively activate the Wi-Fi module when the vehicle is not in use”, Owens [0012] discloses activate or deactivate the Wi-Fi service provided by the vehicle: for instance, [0012] still, instructing the vehicle to activate or deactivate the Wi-Fi service while 
the vehicle ignition is off. Thus the Examiner submits that Owens discloses the required selectively activate the Wi-Fi when the vehicle is not in use for, the ignition is off.
The Examiner submits that Owens in addition discloses the later, “maintain in an operative state the Wi-Fi module when the vehicle is not in use” because, while the ignition is off (the vehicle is not in use) the Wi-Fi is operative for, the vehicle can be placed in a state to receive particular wireless messages. Thus the Examiner submits that Owens [0012] in addition maintain in an operative state the Wi-Fi module while the ignition is off.

at least one predetermined vehicle condition selected from the group consisting of: an availability of an alternative communication channel; and the vehicle being coupled to an electrical power supply.”
At the outset, the Examiner notes the recitation of the limitations clearly covey a selection of at least one predetermined vehicle condition from alternatives consisting of: an availability of an alternative communication channel; and the vehicle being coupled to an electrical power supply.”
In fact Applicant remark on page 7 of 10 second paragraph agrees that Owens [0016] and [0017] indeed discloses that multiple channels are available as required by the first alternative (an availability of an alternative communication channel). Thus the other alternative "the vehicle being coupled to an electrical power supply," is not necessary. Therefore, Applicant arguments see remark pages 8 of 10 and page 9 of 10 to that effect is irrelevant because Owens disclose available multiple channels.
In conclusion Owens discloses the required limitations in claim 1 (similarly in claim 11) thus the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Owens of claims 1-3, 5-7, 10-13, 15-17 and 20 is maintained. 

Claims 4 and 14 are canceled thus no arguments presented.
Claims 8-9 and 18-19 are dependent of independent claim 1 and independent claim 11 respectively and are rejected as indicated.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Owens et al. (US 2014/0269466 A1) hereinafter Owens.

Regarding claim 1. Owens discloses A telematics system for a vehicle, [0010]; Fig. 1 vehicle telematics unit 30, the telematics system comprising a Wi-Fi module, [0011]: Wi-Fi service provided by the vehicle, the telematics system being configured to selectively activate, or maintain in an operative state, the Wi-Fi module when the vehicle is not in use, [0012]: to activate (or deactivate) the Wi-Fi service while the vehicle ignition is off, based at least in part on at least one predetermined vehicle condition, [0012]: vehicle within range/close enough that short-range wireless communication with the vehicle is possible (condition), selected Owens [0016] and [0017] discloses that multiple channels are available; and the vehicle being coupled to an electrical power supply.Regarding claim 2. Owens discloses, wherein the telematics system is further configured to selectively deactivate, or maintain in an inoperative state, a further telematics module based at least in part on the at least one predetermined vehicle condition, [0033], [0034]: vehicle telematics unit 30 can begin monitoring the battery condition of the vehicle 12 while the Wi-Fi service is activated and the ignition is off.Regarding claim 5. Owens discloses, wherein the at least one predetermined vehicle condition comprises the telematics system receiving a command signal to activate the Wi-Fi module, [0012]: receiving command/wireless instruction to activate. Regarding claim 6. Owens discloses, wherein the telematics system is further configured on receipt of the command signal, to activate the Wi-Fi module for a predetermined period of time, [0012], [0013]: command/wireless instruction to activate for a period of time and notify user of amount of time remaining before the Wi-Fi service provided by the vehicle will end.
Regarding claim 7. Owens discloses, wherein the at least one predetermined vehicle condition comprises the vehicle being located within range of an authorized Wi-Fi host, [0012]: receiving command/wireless instruction to activate within range/close enough that short-range wireless communication with the vehicle is possible. 
Regarding claim 10. Owens discloses A vehicle comprising a telematics system according to claim 1, Fig. 1 vehicle telematics unit 30.Regarding claim 11. Owens discloses A method of operating a telematics system for a vehicle, [0010]; Fig. 1 vehicle telematics unit 30, the telematics system including a Wi-Fi module, [0011]: Wi-Fi service provided by the vehicle the method comprising selectively activating, or maintaining in an operative state, the Wi-Fi module when the vehicle is not in use, [0012]: to activate (or deactivate) the Wi-Fi service while the vehicle ignition is off, based at least in part on at least one predetermined vehicle condition, [0012]: vehicle within range/close enough that short-range wireless communication with the vehicle is possible (condition), selected from the group consisting of: an availability of an alternative communication channel, Owens [0016] and [0017] indeed discloses that multiple channels are available; and the vehicle being coupled to an electrical power supply. 
Regarding claim 12. Owens discloses, further comprising selectively deactivating, or maintaining in an inoperative state, an other telematics module in based at least in part on at least one predetermined vehicle condition, [0015]: other devices connected to telematics unit 30, [0012]: Wi-Fi service when in range of the vehicle.Regarding claim 15. Owens discloses, wherein the at least one predetermined vehicle condition [0012]; [0032]; receiving command/wireless instruction to activate. Regarding claim 16. Owens discloses, wherein on receipt of the command signal, the Wi-Fi module is activated for a predetermined period of time, [0012], [0013]: command/wireless instruction to activate for a period of time and notify user of amount of time remaining before the Wi-Fi service provided by the vehicle will end. Regarding claim 17. Owens discloses, wherein the at least one predetermined vehicle condition comprises the vehicle being located within range of an authorized Wi-Fi host, [0012]: receiving command/wireless instruction to activate within range/close enough that short-range wireless communication with the vehicle is possible. Regarding claim 20. Owens discloses A non-transitory computer program product comprising computer-readable instructions which, when executed by a signal processor of a vehicle cause the signal processor to carry out the method of claim 11, Fig. 1 vehicle telematics unit 30, a processing device 52 for processing, [0032]; computer-readable instruction that when executed activates the Wi-Fi service provided by the vehicle 12.

Claims  8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2014/0269466 A1) hereinafter Owens in view of Bajwa (US 20170323356 A1).
Regarding claim 8. Owens discloses the claimed invention except explicitly, wherein the telematics system is further configured to deactivate the Wi-Fi module if no authorized Wi-Fi host is available.
	Bajwa discloses deactivate the Wi-Fi module if no authorized Wi-Fi host is available, [0011], [0012]: telematics control unit disabling WiFi to prevent unauthorized access/ unauthorized WI-Fi (host).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Regarding claim 9. Owens discloses the claimed invention except explicitly, wherein when the Wi-Fi module is in an inoperative state, the telematics system is configured to periodically activate the Wi-Fi module to check if an authorized Wi-Fi host is available.
Bajwa discloses when the Wi-Fi module is in an inoperative state, [0012]: telematics control unit disabled, the telematics system is configured to periodically activate the Wi-Fi module to check if an authorized Wi-Fi host is available, [0024]; periodically switching WiFi.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Regarding claim 18. Owens discloses the claimed invention except explicitly, wherein the Wi-Fi module is deactivated if no Wi-Fi host is available.
Bajwa discloses deactivate the Wi-Fi module if no authorized Wi-Fi host is available, [0011], [0012]: telematics control unit disabling WiFi to prevent unauthorized access/ unauthorized WI-Fi (host).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Regarding claim 19. Owens discloses the claimed invention except explicitly, further comprising when the Wi-Fi module is in an inoperative state, periodically activating the Wi-Fi module to check if an authorized Wi-Fi host is available. 
Bajwa discloses when the Wi-Fi module is in an inoperative state, [0012]: telematics control unit disabled, the telematics system is configured to periodically activate the Wi-Fi module to check if an authorized Wi-Fi host is available, [0024]; periodically switching WiFi.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Owens with Bajwa to provide data privacy and control of autonomous communication messages, see abstract and summary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/5/2021
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414